UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6812


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENT MORRISON, a/k/a Righteous,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:98-cr-00337-PMD-1)


Submitted:    November 5, 2008              Decided:   November 17, 2008


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kent Morrison, Appellant Pro Se. Robert Hayden Bickerton, Eric
John Klumb, Assistant United States Attorneys, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kent     Morrison    appeals    the    district    court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See United States v. Morrison, No. 2:98-

cr-00337-PMD-1 (D.S.C. May 9, 2008).             We deny Morrison’s motion

for   appointment    of   counsel.    We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      2